DETAILED ACTION
Introduction
This office action is in response to Applicant’s amendment filed on September 27, 2022. 
Claims 1-3, 5-10, 12-17 and 19-20 are pending in the application. Claims 1, 6-8, 13-15 and 20 have been amended. Claims 4, 11 and 18 have been canceled. As such, claims 1-3, 5-10, 12-17 and 19-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment to the drawings filed on September 27, 2022, the amendment(s) for figure(s) 2 and 3a have been entered.
In view of the amendments to figures 2 and 3a as well as the accompanying explanations of record, the objections to the drawings have been withdrawn.
In view of the amendments to claims, the amendments to claims 1, 6-8, 13-15 and 20 and the cancelation of claims 4, 11 and 18, have been acknowledged and entered.
In view of the amendments to claims 1, 6-8, 13-15 and 20 and the cancelation of claims 4, 11 and 18, the objections to claims 6, 13 and 20 have been withdrawn.
In view of the amendments to claims 1, 6-8, 13-15 and 20 and the cancelation of claims 4, 11 and 18, the rejections to claims 4, 6, 7, 11, 13, 14, 18 and 20 under 35 U.S.C. 112(b) have been withdrawn.
In view of the amendments to claims 1, 6-8, 13-15 and 20 and the cancelation of claims 4, 11 and 18, the rejections to claims 1-20 under 35 U.S.C. 103 have been withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1-3, 5-10, 12-17 and 19-20 under 35 U.S.C. 103 are provided in the response below.
Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C 103, received on September 27, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Rahnama-Moghaddam et al. (US Patent Pub. No. 2021/0350004), hereinafter Rahnama-Moghaddam, in view of Abuammar et al. (US Patent Pub. No. 2020/0372217), hereinafter Abuammar, in view of Bradley et al (US Patent Pub. No. 2016/0034457), hereinafter Bradley.


Regarding claim 1, Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining (Rahnama-Moghaddam [0016] The present disclosure provides a novel machine learning model decision process explainability solution) 

for natural language processing (Rahnama-Moghaddam [0027] The machine learning model 112 can be any type of machine learning model, including, but not limited to, an artificial neural network (ANN) model (e.g., a deep neural network (DNN), a convolutional deep neural network (CNN), a recurrent neural network (RNN), etc.), a computer vision model, a natural language processing model, a decision tree model, a support vector machine model, a regression analysis model, a Bayesian network model, or a genetic algorithm model, etc.), 

the computer-implemented method comprising: 

responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model (Rahnama-Moghaddam [0003] A method for explaining a decision process of a machine learning model is disclosed. The method includes inputting into a machine learning model a first input data file, the first input data file having one or more units of data; receiving a first output data file from the machine learning model based on the first input data file, wherein the first output data file has a first output determined by a decision process of the machine learning model).

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

applying, by the one or more computer processors, a plurality of alteration techniques to the input text to generate one or more alternate outputs, wherein each alternate output corresponds to an alteration technique of the plurality of alteration techniques; 

calculating, by the one or more computer processors, a variation rate of the alternate output for each alteration technique of the plurality of alteration techniques; 

and generating, by the one or more computer processors, one or more neighboring data of the input text based on a comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques.

Abuammar teaches

applying, by the one or more computer processors, a plurality of alteration techniques to the input text to generate one or more alternate outputs, wherein each alternate output corresponds to an alteration technique of the plurality of alteration techniques (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

calculating, by the one or more computer processors, a variation rate of the alternate output for each alteration technique of the plurality of alteration techniques (Abuammar [0096] In operation S720, the server may assign a score to each of the plurality of paraphrased sentences corresponding to the source sentence by using a language model. The server may determine ranks by assigning scores to the plurality of paraphrased sentences based on the number of words constituting each of the plurality of paraphrased sentences and the length of each of the plurality of paraphrased sentences. The language model may refer to a model that calculates the probability of a sentence by using a trained network model); 

and generating, by the one or more computer processors, one or more neighboring data of the input text based on a comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar does not teach, however Bradley teaches
wherein the variation rate is a difference between the output and the alternate output divided by the output (Bradley [0072] In one illustrative embodiment, multiple modes of comparison are performed to determine if the previously generated answer and currently generated answer for the question are similar or dissimilar. In a first mode of comparison, a parse tree of the answers are generated, the SVO sets between the answers are analyzed and when the SVOs are comparable, the highest IDF values are analyzed to identify the nodes of the parse tree that have the highest IDF values and determine if there are similar terms in these nodes. Similarity may be determined using various term comparison algorithms, such as considering synonyms, antonyms, character string comparisons, and the like. Example comparisons to determine a percentage difference in terms of a text passage [percentage difference inherently uses a formula: Percent Difference = (X2 – X1)/X1. Thus, variation rate maps to percentage difference.]  are described in commonly assigned U.S. Pat. No. 7,945,525 entitled “Methods for Obtaining Improved Text Similarity Measures which Replace Similar Characters with a String Pattern Representation by using a Semantic Data Tree” and commonly assigned U.S. Pat. No. 6,542,889 entitled “Methods and Apparatus for Similarity Text Search Based on Conceptual Indexing,” which are hereby incorporated by reference. Another example mechanism for determining a difference in text passages is described in Patent Application Publication No. W02002029618A1 to Liu et al., “A Method and Apparatus for Determining Text Passage Similarity.”).

Bradley is considered to be analogous to the claimed invention because it is in the same field of linguistic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar further in view of Bradley to allow for using a percentage difference as a basis for analysis of results. Doing so would allow for improving the quality of the system.

Regarding claim 5, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer-implemented method of claim 1.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein responsive to receiving the input text for the machine learning model, generating the output from the machine learning model further comprises performing, by the one or more computer processors, a morphological analysis on the input text to convert the input text into a series of tokens

Abuammar teaches

performing, by the one or more computer processors, a morphological analysis on the input text to convert the input text into a series of tokens ([0085] The tokenizing process refers to breaking up a text string into one or more tokens to facilitate analysis of a sentence. A token is a piece of a text string having a meaning. A token may be a word, a sentence, a morpheme, a syllable, or a text corresponding to a pre-set number of characters, but is not limited thereto).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for using a tokenizing process. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.


Regarding claim 8, Rahnama-Moghaddam teaches a computer program product for artificial intelligence explaining (Rahnama-Moghaddam [0016] The present disclosure provides a novel machine learning model decision process explainability solution)

for natural language processing (Rahnama-Moghaddam [0027] The machine learning model 112 can be any type of machine learning model, including, but not limited to, an artificial neural network (ANN) model (e.g., a deep neural network (DNN), a convolutional deep neural network (CNN), a recurrent neural network (RNN), etc.), a computer vision model, a natural language processing model, a decision tree model, a support vector machine model, a regression analysis model, a Bayesian network model, or a genetic algorithm model, etc.), 

the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to (Rahnama-Moghaddam [0005] A computer program product for identifying the decision process of a machine learning model. The computer program product including a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method including inputting into a machine learning model a first input data file): 

responsive to receiving an input text for a machine learning model, generate an output from the machine learning model (Rahnama-Moghaddam [0003] A method for explaining a decision process of a machine learning model is disclosed. The method includes inputting into a machine learning model a first input data file, the first input data file having one or more units of data; receiving a first output data file from the machine learning model based on the first input data file, wherein the first output data file has a first output determined by a decision process of the machine learning model).

 Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach


apply a plurality of alteration techniques to the input text to generate one or more alternate outputs, wherein each alternate output corresponds to an alteration technique of the plurality of alteration techniques;

calculate a variation rate of the alternate output for each alteration technique of the plurality of alteration techniques; 

and generate one or more neighboring data of the input text based on a comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques.

Abuammar teaches

apply a plurality of alteration techniques to the input text to generate one or more alternate outputs, wherein each alternate output corresponds to an alteration technique of the plurality of alteration techniques (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

calculate a variation rate of the alternate output for each alteration technique of the plurality of alteration techniques (Abuammar [0096] In operation S720, the server may assign a score to each of the plurality of paraphrased sentences corresponding to the source sentence by using a language model. The server may determine ranks by assigning scores to the plurality of paraphrased sentences based on the number of words constituting each of the plurality of paraphrased sentences and the length of each of the plurality of paraphrased sentences. The language model may refer to a model that calculates the probability of a sentence by using a trained network model); 

and generate one or more neighboring data of the input text based on a comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar does not teach, however Bradley teaches
wherein the variation rate is a difference between the output and the alternate output divided by the output (Bradley [0072] In one illustrative embodiment, multiple modes of comparison are performed to determine if the previously generated answer and currently generated answer for the question are similar or dissimilar. In a first mode of comparison, a parse tree of the answers are generated, the SVO sets between the answers are analyzed and when the SVOs are comparable, the highest IDF values are analyzed to identify the nodes of the parse tree that have the highest IDF values and determine if there are similar terms in these nodes. Similarity may be determined using various term comparison algorithms, such as considering synonyms, antonyms, character string comparisons, and the like. Example comparisons to determine a percentage difference in terms of a text passage [percentage difference inherently uses a formula: Percent Difference = (X2 – X1)/X1. Thus, variation rate maps to percentage difference.]  are described in commonly assigned U.S. Pat. No. 7,945,525 entitled “Methods for Obtaining Improved Text Similarity Measures which Replace Similar Characters with a String Pattern Representation by using a Semantic Data Tree” and commonly assigned U.S. Pat. No. 6,542,889 entitled “Methods and Apparatus for Similarity Text Search Based on Conceptual Indexing,” which are hereby incorporated by reference. Another example mechanism for determining a difference in text passages is described in Patent Application Publication No. W02002029618A1 to Liu et al., “A Method and Apparatus for Determining Text Passage Similarity.”).

Bradley is considered to be analogous to the claimed invention because it is in the same field of linguistic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar further in view of Bradley to allow for using a percentage difference as a basis for analysis of results. Doing so would allow for improving the quality of the system.



Regarding claim 12, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer program product of claim 8.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein responsive to receiving the input text for the machine learning model, generating the output from the machine learning model further comprises performing, by the one or more computer processors, a morphological analysis on the input text to convert the input into a series of tokens.

Abuammar teaches

performing, by the one or more computer processors, a morphological analysis on the input text to convert the input text into a series of tokens ([0085] The tokenizing process refers to breaking up a text string into one or more tokens to facilitate analysis of a sentence. A token is a piece of a text string having a meaning. A token may be a word, a sentence, a morpheme, a syllable, or a text corresponding to a pre-set number of characters, but is not limited thereto).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for using a tokenizing process. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Regarding claim 15, Rahnama-Moghaddam teaches a computer system for artificial intelligence explaining (Rahnama-Moghaddam [0016] The present disclosure provides a novel machine learning model decision process explainability solution)

for natural language processing (Rahnama-Moghaddam [0027] The machine learning model 112 can be any type of machine learning model, including, but not limited to, an artificial neural network (ANN) model (e.g., a deep neural network (DNN), a convolutional deep neural network (CNN), a recurrent neural network (RNN), etc.), a computer vision model, a natural language processing model, a decision tree model, a support vector machine model, a regression analysis model, a Bayesian network model, or a genetic algorithm model, etc.), 

the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions including instructions to (Rahnama-Moghaddam [0005] A computer program product for identifying the decision process of a machine learning model. The computer program product including a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method including inputting into a machine learning model a first input data file): 

responsive to receiving an input text for a machine learning model, generate an output from the machine learning model (Rahnama-Moghaddam [0003] A method for explaining a decision process of a machine learning model is disclosed. The method includes inputting into a machine learning model a first input data file, the first input data file having one or more units of data; receiving a first output data file from the machine learning model based on the first input data file, wherein the first output data file has a first output determined by a decision process of the machine learning model).

 Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach 

apply a plurality of alteration techniques to the input text to generate one or more alternate outputs, wherein each alternate output corresponds to an alteration technique of the plurality of alteration techniques; 

calculate a variation rate of the alternate output for each alteration technique of the plurality of alteration techniques; 

and generate one or more neighboring data of the input text based on a comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques.

Abuammar teaches

apply a plurality of alteration techniques to the input text to generate one or more alternate outputs, wherein each alternate output corresponds to an alteration technique of the plurality of alteration techniques (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

calculate a variation rate of the alternate output for each alteration technique of the plurality of alteration techniques (Abuammar [0096] In operation S720, the server may assign a score to each of the plurality of paraphrased sentences corresponding to the source sentence by using a language model. The server may determine ranks by assigning scores to the plurality of paraphrased sentences based on the number of words constituting each of the plurality of paraphrased sentences and the length of each of the plurality of paraphrased sentences. The language model may refer to a model that calculates the probability of a sentence by using a trained network model); 

and generate one or more neighboring data of the input text based on a comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar does not teach, however Bradley teaches
wherein the variation rate is a difference between the output and the alternate output divided by the output (Bradley [0072] In one illustrative embodiment, multiple modes of comparison are performed to determine if the previously generated answer and currently generated answer for the question are similar or dissimilar. In a first mode of comparison, a parse tree of the answers are generated, the SVO sets between the answers are analyzed and when the SVOs are comparable, the highest IDF values are analyzed to identify the nodes of the parse tree that have the highest IDF values and determine if there are similar terms in these nodes. Similarity may be determined using various term comparison algorithms, such as considering synonyms, antonyms, character string comparisons, and the like. Example comparisons to determine a percentage difference in terms of a text passage [percentage difference inherently uses a formula: Percent Difference = (X2 – X1)/X1. Thus, variation rate maps to percentage difference.]  are described in commonly assigned U.S. Pat. No. 7,945,525 entitled “Methods for Obtaining Improved Text Similarity Measures which Replace Similar Characters with a String Pattern Representation by using a Semantic Data Tree” and commonly assigned U.S. Pat. No. 6,542,889 entitled “Methods and Apparatus for Similarity Text Search Based on Conceptual Indexing,” which are hereby incorporated by reference. Another example mechanism for determining a difference in text passages is described in Patent Application Publication No. W02002029618A1 to Liu et al., “A Method and Apparatus for Determining Text Passage Similarity.”).
Bradley is considered to be analogous to the claimed invention because it is in the same field of linguistic analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar further in view of Bradley to allow for using a percentage difference as a basis for analysis of results. Doing so would allow for improving the quality of the system.



Regarding claim 19, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer system of claim 15.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein responsive to receiving the input text for the machine learning model, generating the output from the machine learning model further comprises performing, by the one or more computer processors, a morphological analysis on the input text to convert the input into a series of tokens.

Abuammar teaches

performing, by the one or more computer processors, a morphological analysis on the input text to convert the input text into a series of tokens ([0085] The tokenizing process refers to breaking up a text string into one or more tokens to facilitate analysis of a sentence. A token is a piece of a text string having a meaning. A token may be a word, a sentence, a morpheme, a syllable, or a text corresponding to a pre-set number of characters, but is not limited thereto).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for using a tokenizing process. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.


Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being anticipated by Rahnama-Moghaddam, in view of Abuammar, in view of Bradley, in further view of Sun (US Patent Pub. No. 2007/0180356).



Regarding claim 2, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer-implemented method of claim 1.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein applying the plurality of alteration techniques to the input text to generate the one or more alternate outputs, wherein each alternate output corresponds to the alteration technique of the plurality of alteration techniques comprises: 

applying, by the one or more computer processors, a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text; 

applying, by the one or more computer processors, a grammar alteration technique to the input text, wherein the grammar alteration technique exchanges an order of one or more words P201911331US01Page 22 of 31constituting the text, wherein the grammar alteration technique changes a grammar of the text; 

and applying, by the one or more computer processors, a word alteration technique to the input text, wherein the word alteration technique includes at least one of removing a word included in the input text and substituting the word included in the input text.

Abuammar teaches

wherein applying the plurality of alteration techniques to the input text to generate the one or more alternate outputs, wherein each alternate output corresponds to the alteration technique of the plurality of alteration techniques comprises: 

applying, by the one or more computer processors, a grammar alteration technique to the input text, wherein the grammar alteration technique exchanges an order of one or more words P201911331US01Page 22 of 31constituting the text, wherein the grammar alteration technique changes a grammar of the text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence);  

and applying, by the one or more computer processors, a word alteration technique to the input text, wherein the word alteration technique includes at least one of removing a word included in the input text and substituting the word included in the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

applying, by the one or more computer processors, a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text.

Sun teaches

applying, by the one or more computer processors, a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text (Sun [0006] One embodiment can use an algorithm that can be used to automatically change the order of words. Another embodiment can automatically change the order of sentences).

Sun is considered to be analogous to the claimed invention because it is in the same field of computers and data processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Sun to allow for changing the order of sentences. Doing so would allow for replacing a given text with an altered text for purposes of changing the comprehensibility of the given text.

Regarding claim 3, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer-implemented method of claim 1.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein generating the one or more neighboring data of the input text based on the comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques comprises: 

applying, by the one or more computer processors, the plurality of alteration techniques to the input data, wherein the plurality of alteration techniques further comprises: 

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences; 

a second alteration technique that generates the one or more neighboring data by modifying the input text, 

wherein modifying the input text maintains a grammatical structure of the input text; 

a third alteration technique that generates the one or more neighboring data by modifying the input text in units of words; 

and responsive to determining a ratio of the variation rates of one or more outputs of the plurality of alteration techniques, 

generating, by the one or more computer processors, a plurality of pieces of neighboring data, 

wherein the plurality of pieces of neighboring data contains the one or more neighboring data from each alteration technique based on the ratio of the variation rates.  

Abuammar teaches

wherein generating the one or more neighboring data of the input text based on the comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques comprises: 

applying, by the one or more computer processors, the plurality of alteration techniques to the input data, wherein the plurality of alteration techniques further comprises: 

a second alteration technique that generates the one or more neighboring data by modifying the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence), 

wherein modifying the input text maintains a grammatical structure of the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

a third alteration technique that generates the one or more neighboring data by modifying the input text in units of words (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

and responsive to determining a ratio of the variation rates of one or more outputs of the plurality of alteration techniques (Abuammar [0017] The obtaining of the pre-set number of paraphrased sentences may include: determining ranks of the plurality of paraphrased sentences based on the similarity levels, the respective numbers of words constituting the plurality of paraphrased sentences, and the respective lengths of the plurality of paraphrased sentences; and selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on determined ranks [ratio of variation rates maps to ranks]), 

generating, by the one or more computer processors, a plurality of pieces of neighboring data (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]), 

wherein the plurality of pieces of neighboring data contains the one or more neighboring data from each alteration technique based on the ratio of the variation rates (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]).  

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences.

Sun teaches

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences (Sun [0006] One embodiment can use an algorithm that can be used to automatically change the order of words. Another embodiment can automatically change the order of sentences).

Sun is considered to be analogous to the claimed invention because it is in the same field of computers and data processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Sun to allow for changing the order of sentences. Doing so would allow for replacing a given text with an altered text for purposes of changing the comprehensibility of the given text.



Regarding claim 9, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer program product of claim 8.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein apply the plurality of alteration techniques to the input text to generate the one or more alternate outputs, wherein each alternate output corresponds to the alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text; 

apply a grammar alteration technique to the input text, wherein the grammar alteration technique exchanges an order of one or more words constituting the text, wherein the grammar alteration technique changes a grammar of the text; 

and P201911331US01Page 25 of 31apply a word alteration technique to the input text, wherein the word alteration technique includes at least one of removing a word included in the input text and substituting the word included in the input text.

Abuammar teaches

wherein apply the plurality of alteration techniques to the input text to generate the one or more alternate outputs, wherein each alternate output corresponds to the alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply a grammar alteration technique to the input text, wherein the grammar alteration technique exchanges an order of one or more words constituting the text, wherein the grammar alteration technique changes a grammar of the text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

and P201911331US01Page 25 of 31apply a word alteration technique to the input text, wherein the word alteration technique includes at least one of removing a word included in the input text and substituting the word included in the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

apply a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text.

Sun teaches

apply a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text (Sun [0006] One embodiment can use an algorithm that can be used to automatically change the order of words. Another embodiment can automatically change the order of sentences).

Sun is considered to be analogous to the claimed invention because it is in the same field of computers and data processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Sun to allow for changing the order of sentences. Doing so would allow for replacing a given text with an altered text for purposes of changing the comprehensibility of the given text.

Regarding claim 10, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer program product of claim 8.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein generate the one or more neighboring data of the input text based on the comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply the plurality of alteration techniques to the input data, wherein the plurality of alteration techniques further comprises: 

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences; 

a second alteration technique that generates the one or more neighboring data by modifying the input text, wherein modifying the input text maintains a grammatical structure of the input text; 

a third alteration technique that generates the one or more neighboring data by modifying the input text in units of words; 

and responsive to determining a ratio of the variation rates of one or more outputs of the plurality of alteration techniques, generate a plurality of pieces of neighboring data, wherein the plurality of pieces of neighboring data contains the one or more neighboring data from each alteration technique based on the ratio of the variation rates.

Abuammar teaches

wherein generate the one or more neighboring data of the input text based on the comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply the plurality of alteration techniques to the input data, wherein the plurality of alteration techniques further comprises: 

a second alteration technique that generates the one or more neighboring data by modifying the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence), 

wherein modifying the input text maintains a grammatical structure of the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

a third alteration technique that generates the one or more neighboring data by modifying the input text in units of words (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

and responsive to determining a ratio of the variation rates of one or more outputs of the plurality of alteration techniques (Abuammar [0017] The obtaining of the pre-set number of paraphrased sentences may include: determining ranks of the plurality of paraphrased sentences based on the similarity levels, the respective numbers of words constituting the plurality of paraphrased sentences, and the respective lengths of the plurality of paraphrased sentences; and selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on determined ranks [ratio of variation rates maps to ranks]), 

generate a plurality of pieces of neighboring data (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]), 

wherein the plurality of pieces of neighboring data contains the one or more neighboring data from each alteration technique based on the ratio of the variation rates (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences.

Sun teaches

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences (Sun [0006] One embodiment can use an algorithm that can be used to automatically change the order of words. Another embodiment can automatically change the order of sentences).

Sun is considered to be analogous to the claimed invention because it is in the same field of computers and data processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Sun to allow for changing the order of sentences. Doing so would allow for replacing a given text with an altered text for purposes of changing the comprehensibility of the given text.


Regarding claim 16, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer system of claim 15.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein apply the plurality of alteration techniques to the input text to generate the one or more alternate outputs, wherein each alternate output corresponds to the alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text; 

P201911331US01Page 28 of 31apply a grammar alteration technique to the input text, wherein the grammar alteration technique exchanges an order of one or more words constituting the text, wherein the grammar alteration technique changes a grammar of the text; 

and apply a word alteration technique to the input text, wherein the word alteration technique includes at least one of removing a word included in the input text and substituting the word included in the input text.

Abuammar teaches

wherein apply the plurality of alteration techniques to the input text to generate the one or more alternate outputs, wherein each alternate output corresponds to the alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

P201911331US01Page 28 of 31apply a grammar alteration technique to the input text, wherein the grammar alteration technique exchanges an order of one or more words constituting the text, wherein the grammar alteration technique changes a grammar of the text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

and apply a word alteration technique to the input text, wherein the word alteration technique includes at least one of removing a word included in the input text and substituting the word included in the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence).

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

apply a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text.

Sun teaches

apply a sentence alteration technique to the input text, wherein the sentence alteration technique exchanges an order of one or more sentences constituting the text (Sun [0006] One embodiment can use an algorithm that can be used to automatically change the order of words. Another embodiment can automatically change the order of sentences).

Sun is considered to be analogous to the claimed invention because it is in the same field of computers and data processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Sun to allow for changing the order of sentences. Doing so would allow for replacing a given text with an altered text for purposes of changing the comprehensibility of the given text.

Regarding claim 17, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer system of claim 15.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein generate the one or more neighboring data of the input text based on the comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply the plurality of alteration techniques to the input data, wherein the plurality of alteration techniques further comprises: 

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences; 

a second alteration technique that generates the one or more neighboring data by modifying the input text, wherein modifying the input text maintains a grammatical structure of the input text; 

a third alteration technique that generates the one or more neighboring data by modifying the input text in units of words; 

and responsive to determining a ratio of the variation rates of one or more outputs of the plurality of alteration techniques, generate a plurality of pieces of neighboring data, wherein the plurality of pieces of neighboring data contains the one or more neighboring data from each alteration technique based on the ratio of the variation rates.

Abuammar teaches

wherein generate the one or more neighboring data of the input text based on the comparison of the variation rate of the alternate output for each alteration technique of the plurality of alteration techniques comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to: 

apply the plurality of alteration techniques to the input data, wherein the plurality of alteration techniques further comprises: 

a second alteration technique that generates the one or more neighboring data by modifying the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence), 

wherein modifying the input text maintains a grammatical structure of the input text (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

a third alteration technique that generates the one or more neighboring data by modifying the input text in units of words (Abuammar [0062] Therefore, the plurality of paraphrased sentences may include sentences obtained by changing the sequence of words of a source sentence, changing the sentence structure of the source sentence, or replacing the words of the source sentence with paraphrased words, and the plurality of paraphrased sentences may include a sentence identical to the source sentence); 

and responsive to determining a ratio of the variation rates of one or more outputs of the plurality of alteration techniques (Abuammar [0017] The obtaining of the pre-set number of paraphrased sentences may include: determining ranks of the plurality of paraphrased sentences based on the similarity levels, the respective numbers of words constituting the plurality of paraphrased sentences, and the respective lengths of the plurality of paraphrased sentences; and selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on determined ranks [ratio of variation rates maps to ranks]), 

generate a plurality of pieces of neighboring data (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]), 

wherein the plurality of pieces of neighboring data contains the one or more neighboring data from each alteration technique based on the ratio of the variation rates (Abuammar [0013] According to an embodiment of the disclosure, there is provided a method of processing a language based on a trained network model, the method including: obtaining a source sentence; obtaining a plurality of words constituting the source sentence; determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and similarity levels between the plurality of paraphrased sentences and the source sentence; and obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels [neighboring data maps to pre-set number of sentences based on the similarity]).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for creating multiple variations of an original sentence. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences; 

Sun teaches

a first alteration technique that generates the one or more neighboring data by modifying the input text in units of sentences (Sun [0006] One embodiment can use an algorithm that can be used to automatically change the order of words. Another embodiment can automatically change the order of sentences).

Sun is considered to be analogous to the claimed invention because it is in the same field of computers and data processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Sun to allow for changing the order of sentences. Doing so would allow for replacing a given text with an altered text for purposes of changing the comprehensibility of the given text.


Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Rahnama-Moghaddam, in view of Abuammar, in view of Bradley, in further view of Katuwal et al. (US Patent Pub. No. 2021/0012897), hereinafter Katuwal.


Regarding claim 6, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer-implemented method of claim 1.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein the machine learning model uses a classification problem, 

and the output from the machine learning model is a classification label and a confidence value.  

Abuammar teaches

wherein the machine learning model is a classification problem ([0053] Also, a trained network model in present disclosure is an artificial intelligence algorithm and may be a learning model trained by using at least one of machine learning, neural networks, genes, deep learning, and classification algorithms).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for using classification algorithms. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

and the output from the machine learning model a classification label and a confidence value.

Katuwal teaches

and the output from the machine learning model a classification label and a confidence value ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled).

Katuwal is considered to be analogous to the claimed invention because it is in the same field of explaining a machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Katuwal to allow for a classification model to use a probability and a class designation. Doing so would allow dynamic and locally-faithful explanation of machine learning models.

Regarding claim 7, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer-implemented method of claim 1.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam in view of Abuammar and Bradley does not teach

wherein the machine learning model uses a regression model, 

and the output from the machine learning model is a value of the regression.

Katuwal teaches

wherein the machine learning model is a regression problem ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled), 

and the output from the machine learning model is a value of the regression ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled).

Katuwal is considered to be analogous to the claimed invention because it is in the same field of explaining a machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Katuwal to allow for a machine learning model to be a regression model. Doing so would allow dynamic and locally-faithful explanation of machine learning models.


Regarding claim 13, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer program product of claim 8.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein the machine learning model uses a classification problem, 

and the output from the machine learning model is a classification label and a confidence value.

Abuammar teaches

wherein the machine learning model is a classification problem ([0053] Also, a trained network model in present disclosure is an artificial intelligence algorithm and may be a learning model trained by using at least one of machine learning, neural networks, genes, deep learning, and classification algorithms).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for using classification algorithms. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

and the output from the machine learning model a classification label and a confidence value.

Katuwal teaches

and the output from the machine learning model a classification label and a confidence value ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled).

Katuwal is considered to be analogous to the claimed invention because it is in the same field of explaining a machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Katuwal to allow for a classification model to use a probability and a class designation. Doing so would allow dynamic and locally-faithful explanation of machine learning models.

Regarding claim 14, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer program product of claim 8.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam in view of Abuammar and Bradley does not teach

wherein the machine learning model uses a regression model, 

and the output from the machine learning model is a value of the regression.

Katuwal teaches

wherein the machine learning model is a regression problem ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled), 

and the output from the machine learning model is a value of the regression ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled).

Katuwal is considered to be analogous to the claimed invention because it is in the same field of explaining a machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Katuwal to allow for a machine learning model to be a regression model. Doing so would allow dynamic and locally-faithful explanation of machine learning models.



Regarding claim 20, Rahnama-Moghaddam in view of Abuammar in view of Bradley teaches the computer system of claim 15.

Rahnama-Moghaddam teaches a computer-implemented method for artificial intelligence explaining for natural language processing responsive to receiving an input text for a machine learning model, generating, by one or more computer processors, an output from the machine learning model. However, Rahnama-Moghaddam does not teach

wherein the machine learning model uses a classification problem, 

and the output from the machine learning model is a classification label and a confidence value.

Abuammar teaches

wherein the machine learning model is a classification problem ([0053] Also, a trained network model in present disclosure is an artificial intelligence algorithm and may be a learning model trained by using at least one of machine learning, neural networks, genes, deep learning, and classification algorithms).

Abuammar is considered to be analogous to the claimed invention because it is in the same field of artificial intelligence (AI) systems utilizing a machine learning algorithms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam further in view of Abuammar to allow for using classification algorithms. Doing so would allow for replacing rule based smart systems with artificial intelligence systems which can learn and improve themselves.

Rahnama-Moghaddam in view of Abuammar in view of Bradley does not teach

and the output from the machine learning model a classification label and a confidence value.

Katuwal teaches

and the output from the machine learning model a classification label and a confidence value ([0026] Now a more detailed description of the explanation system will be given. Let x ∈ R.sub.d be an instance or the patient of interest being explained. Let the model being explained be denoted f: R.sub.d.fwdarw.R. In a classification model, f(x) is the probability (or a binary indicator) that x belongs to a certain class. In a regression model, f(x) is the output value modeled).

Katuwal is considered to be analogous to the claimed invention because it is in the same field of explaining a machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahnama-Moghaddam in view of Abuammar in view of Bradley further in view of Katuwal to allow for a classification model to use a probability and a class designation. Doing so would allow dynamic and locally-faithful explanation of machine learning models.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657